Citation Nr: 0518490	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  97-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	N. Presson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.  The veteran is deceased and the appellant is 
the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In September 1998 and January 2001, the 
Board remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In the course of appeal, the appellant testified at a hearing 
before a Veterans Law Judge in January 1998 and November 
2000.  In August 2004, the appellant testified before the 
undersigned Acting Veterans Law Judge at a third Board 
hearing.  Since that time, both Veterans Law Judges who 
conducted the earlier hearings retired, precluding their 
participation in making the final determination of the claim.  
In May 2005, the Board issued a letter to the appellant and 
her representative informing them of this circumstance and 
that the appellant had a right to a new hearing.  See 38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2004).  
She was requested to inform the Board as to whether she 
wanted to attend a new hearing.  The appellant replied that 
she wanted to attend a hearing before a Veterans Law Judge of 
the Board at the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge of 
the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




